—Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered May 13, 1992, convicting defendant, after a jury trial, of rape in the first degree and two counts of assault in the third *441degree, and sentencing him, as a second felony offender, to a term of éVi to 9 years for the rape and to unconditional discharges for the assault convictions, unanimously affirmed.
Defendant’s claim that the prosecutor violated the court’s Sandoval ruling is largely unpreserved, and in any event without merit since the prosecutor’s questioning of defendant concerning the facts underlying the prior conviction was limited and in direct response to testimony elicited by defense counsel. Moreover, the questions were harmless, if not helpful to defendant, in view of his strategy of portraying his relationship with the complainant as abusive and assaultive but not sexually violent (see, People v Colon, 191 AD2d 255, lv denied 81 NY2d 1071). Concur—Rosenberger, J. P., Ellerin, Ross and Asch, JJ.